                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

BRADLEY EVANS PARSONS,                            §
                                                  §
       Plaintiff,                                 §
                                                  §
v.                                                §    Civil Action No. 3:18-CV-1287-L
                                                  §
DEUTSCHE BANK NATIONAL                            §
TRUST COMPANY, as Trustee for the                 §
Holders of New Century Home Equity Loan           §
Trust Series 2005-A, Asset Backed                 §
Pass-Through Certificates; BANK OF                §
AMERICA, N.A.; and NEW CENTURY                    §
MORTGAGE CORPORATION,                             §
                                                  §
       Defendants.                                §

                                              ORDER

       On October 31, 2019, and December 5, 2019, the Findings, Conclusions and

Recommendation of the United States Magistrate Judge (“Reports”) (Docs. 58, 66) were entered,

recommending that the court: (1) grant the Motion to Dismiss Plaintiff’s Amended Complaint (Doc.

43), filed by Defendants Deutsche Bank National Trust Company, as Trustee for the Holders of New

Century Home Equity Loan Trust, Series 2005-A Pass-Through Certificates (“Deutsche Bank”), and

Bank of America, N.A. (“BOA”) (collectively, the “Moving Defendants”); (2) dismiss with prejudice

all claims asserted by Plaintiff Bradley Evans Parsons (“Plaintiff”) against the Deutsche Bank and

BOA; (3) deny Plaintiff’s request to strike the Moving Defendants’ Motion to Dismiss included in

Plaintiff’s response to the Motion to Dismiss (Doc. 46); (4) grant in part and deny in part Plaintiff’s

Motion to Enter Document As Evidence and Issue Writ of Execution (Doc. 52), filed May 29, 2019;

and (5) deny the request by Plaintiff in his November 27, 2019 Notice of Interlocutory Appeal to

proceed in forma pauperis (“IFP”) on appeal (Docs. 63, 64), certifying that the interlocutory appeal

Order – Page 1
is not taken in good faith. In addition, the magistrate judge recommends that Plaintiff not be allowed

to further amend his claims against the Moving Defendants, as he has already been given an

opportunity to do so once before after the court dismissed some of his claims without prejudice, and

he has pleaded his best case. No objections to the Reports were filed.

         Having considered the pleadings, file, record in this case, and Reports, the court determines

that the findings and conclusions of the magistrate judge are correct, and accepts them as those of

the court. Accordingly, the court: (1) grants the Moving Defendants’ Motion to Dismiss Plaintiff’s

Amended Complaint (Doc. 43); (2) dismisses with prejudice all claims asserted by Plaintiff against

Deutsche Bank and BOA; (3) denies Plaintiff’s request to strike the Moving Defendants’ Motion

to Dismiss (Doc. 46); (4) grants in part and denies in part Plaintiff’s Motion to Enter Document

As Evidence and Issue Writ of Execution (Doc. 52);1 and (5) denies Plaintiff’s request to proceed

IFP in his interlocutory appeal (Docs. 63, 64). The court also agrees that Plaintiff has pleaded his

best case against Deutsche Bank and BOA and, therefore, will not be allowed to further amend his

pleadings as to these Defendants, as doing so would only unnecessarily delay the resolution of this

litigation.

         Further, the court strikes and dismisses without prejudice Plaintiff’s claims against New

Century Mortgage Corporation (“New Century”), who was added as a party in Plaintiff’s Amended

Complaint. While the court allowed Plaintiff to amend his pleadings with respect to certain claims




         1
            This motion is granted, to the extent that the court considers the contract at issue attached to Plaintiff’s
pleadings in ruling on the Moving Defendants’ Motion to Dismiss, and denied, to the extent that Plaintiff contends that
he is entitled to a writ of execution, because, as explained by the magistrate judge, Plaintiff has failed to state a valid
claim for breach of contract.

Order – Page 2
in ruling on a prior motion to dismiss filed by Deutsche Bank, it did not give Plaintiff permission

to add any new parties or new claims.2

         As no claims by Plaintiff remain in light of this order, the court, in accordance with Rule 58

of the Federal Rules of Civil Procedure, will issue a judgment by separate document. This order also

moots the Motion for Summary Judgment (Doc. 56), filed by Deutsche Bank and BOA on October

31, 2019. The clerk of the court shall, therefore, terminate this motion and all other pending

motions.

         The court prospectively certifies that any appeal of this action would not be taken in good

faith. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). In support of this certification, the court

incorporates by reference the Report. See Baugh v. Taylor, 117 F.3d 197, 202 and n.21 (5th Cir.

1997). The court concludes that any appeal of this action would present no legal point of arguable

merit and would, therefore, be frivolous. Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). In the

event of an appeal, Plaintiff may challenge this certification by filing a separate motion to proceed

in forma pauperis on appeal with the clerk of the United States Court of Appeals for the Fifth

Circuit. See Baugh, 117 F.3d at 202; Fed. R. App. P. 24(a)(5).

         It is so ordered this 2nd day of January, 2020.



                                                               _________________________________
                                                               Sam A. Lindsay
                                                               United States District Judge




         2
            As noted by the magistrate judge, a summons was issued as to New Century on February 27, 2019, after
Plaintiff filed his Amended Complaint, but there is no indication from the docket sheet that service as to New Century
was ever effected by Plaintiff, and New Century has not filed an answer or otherwise responded to the Amended
Complaint or made an appearance in this case.

Order – Page 3
